     Case 1:20-cv-01471-NONE-EPG Document 16 Filed 01/04/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9                                                 ------
      J.G., a minor, by and through her Guardian ad )     Case No. 1:20-cv-01471-NONE-EPG
10    litem, JOHANNA FISHER; and JOHANNA             )
      FISHER, an individual;                         )     ORDER FURTHER EXTENDING
11                                                   )     PLAINTIFFS’ DEADLINE TO FILE
                                                     )     A FIRST AMENDED COMPLAINT
12                            Plaintiffs,            )
                                                     )    (ECF No. 15)
13    vs.                                            )
                                                     )
14    ARMY NATIONAL GUARD; CALIFORNIA )
      ARMY NATIONAL GUARD; CALIFORNIA )
15                                                   )
      MILITARY DEPARTMENT and DOES 1-20, )
16                                                   )
                              Defendants.            )
17                                                   )
                                                     )
18                                                   )
                                                     )
19                                                   )
                                                     )
20
             Good cause appearing and based on the parties’ stipulation filed December 30, 2020 (ECF
21
      No. 15), Plaintiffs shall file their first amended complaint by no later than January 15, 2021.
22
      Defendant California Military Department will respond to the first amended complaint in
23
      accordance with Federal Rule of Civil Procedure 15(a)(3).
24

25
      IT IS SO ORDERED.
26

27       Dated:     January 3, 2021                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
28



                                                        1
